DETAILED ACTION 
The present application, filed on 10/12/2019 is being examined under the AIA  first inventor to file provisions. 

The following is a non-final First Office Action on the Merits. Claims 1-20 are pending and have been considered below. 

Priority
This appln claims benefit of 62/914,189 10/11/2019. The priority is acknowledged.   


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 8 and Claim 15 and the therefrom dependent claims are directed respectively to a computer implemented method, to a system and to computer executable instructions stored on a non-transitory storage medium. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claims 8, 15) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: determining a bid value; transmitting the bid value to a search engine platform.  
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, specifically auctions, but for the recitation of generic computer components. That is, the drafted process is comparable to a sales activities or behaviors, business relationships process, i.e. a process aimed at providing a bid value to a search engine. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: accessing a first database storing first historical data; accessing a second database storing second historical data; training a machine-learning model; generating an output. 
When considered individually, these additional claim elements represent and general receipt and transmission and general processing claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: the machine-learning model; the output. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. a non-transitory computer-readable storage medium; one or more processors are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: accessing a first database storing first historical data; accessing a second database storing second historical data; training a machine-learning model; generating an output. 
When considered individually, these additional claim elements represent and general receipt and transmission and general processing claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the machine-learning model; the output. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: a non-transitory computer-readable storage medium; one or more processors. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 2 (which is repeated in Claims 9, 16) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving an input; determining a bid value; calculating an add-on value; enabling user to select an access right. When considered individually, these additional claim elements represent general receipt and general processing claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (see MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 3 (which is repeated in Claims 10, 17) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining a set of candidate bid values; selecting a bid value from the set of candidate bid values; receiving an indication if a ticket has been assigned to the user. When considered individually, these additional claim elements are comparable to “sorting information” i.e. comparing data, “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 4 (which is repeated in Claims 11, 18) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: generating a reward signal for updating the selection model. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 5 (which is repeated in Claims 12, 19) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: generating a reward signal for updating the selection model; selecting a different bid value. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data” “re-computing”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 6 (which is repeated in Claims 13, 20) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving a plurality of signals; processing the plurality of signals; generating a seat model. When considered individually, these additional claim elements represent general receipt and general processing claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (see MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 7 (which are repeated in Claim 14) are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: seat characteristics. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in [0013], [0053]-[0054], [0061], [0070], [0079]-[0081] including among others: one or more processors; one or more web-processors; catalog processors; message processors; distributed memory; distributed shared memory. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b) paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or the applicant regards as the invention. Such a claim is not sufficiently precise to provide competitors with an accurate determination of the 'metes and bounds' of the protection involved (IPXL Holdings LLC v. Amazon.com Inc., 77 USPQ2d 1140 (CA FC 2005); Ex parte Lyell, 17 USPQ2d 1548).

Claims 1-5, 8-12, 15-19, recite both the term “bid value” and the term “bid value associated with the object.” The specification makes a distinction among the two terms. It is not clear if it is about two different bid values or a single bid value. By way of example – claims 1, 8, 15 recite “determining a bid value …” Claims 2, 9, 16 recite “determining a bid value associated with the object of content”, and “… based on the determined bid value.” It is not clear to which of the two values the limitation “… based on the determined bid value” refers to.

For examination purposes, it will be assumed that the limitation “… based on the determined bid value” refers to any of the two. The remainder of the claims are rejected by virtue of dependency. 	


Examiner Note
No art rejection is applied to the current version of the set of claims. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622